Citation Nr: 0714577	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus and stroke.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.  

The veteran was scheduled to testify before the Board at a 
hearing in September 2006, but failed to report and did not 
provide good cause for the failure to report.  

The Board observes that at the time of the January 2005 
statement of the case, this appeal included the additional 
issues of entitlement to service connection for a lumbar 
disorder and entitlement to a total disability rating based 
on individual unemployability (TDIU).  During the course of 
this appeal, however, both of these claims were fully granted 
in a June 2005 rating decision.  Consequently, they are no 
longer in appellate status.

Additionally, the Board notes that there are documents in the 
claims folder which suggest that the veteran may have 
withdrawn his claims of entitlement to service connection for 
hypertension and erectile dysfunction.  There are multiple 
notes from May 2005 documenting correspondence with the 
veteran's representative discussing the veteran's possible 
withdrawal of the claims in connection with the prospect of 
being granted TDIU.  In June 2005, the veteran was granted 
TDIU.  It appears that the RO classified the veteran's 
appeals for service connection for hypertension and erectile 
dysfunction as "withdrawn" in July 2005.  An October 2005 
internal RO memorandum explains that there is no 
documentation confirming such a withdrawal in the claims 
folder, and the Board's review of the claims folder has 
likewise failed to confirm any such withdrawal.  The October 
2005 RO memorandum also indicates that the RO was unable to 
reach the veteran to obtain clarification.  Without a 
withdrawal that meets the requirements of 38 C.F.R. § 20.204 
(2006), the Board must consider that the veteran's claims are 
still in active appellate status .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed below, the Board believes that proper appellate 
review in this case cannot proceed without additional 
development of the evidence.  However, this case involves 
some confusion regarding whether the veteran may have 
withdrawn the issues on appeal.  An October 2005 RO internal 
memorandum indicates that attempts to reach the veteran to 
clarify his intentions had failed.  As this case is being 
remanded for further development anyway, it is reasonable to 
take steps to contact the veteran or the veteran's 
representative to obtain final clarification regarding 
whether the veteran intends to pursue this appeal of these 
claims.

With regard to the veteran's claims on appeal, the Board 
observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's primary contention in this case, as explained 
in his June 2004 notice of disagreement, has been that his 
hypertension and erectile dysfunction are secondary to his 
service-connected diabetes.  Additionally, the veteran has 
contended that his erectile dysfunction is secondary to his 
stroke; the Board notes that an October 2005 RO rating 
decision granted service connection for the residuals of the 
veteran's stroke.

The veteran underwent an October 2003 VA examination in 
connection with these claims.  The October 2003 VA 
examination report provides a medical opinion addressing 
whether or not the veteran's diabetes has caused the 
veteran's hypertension or his erectile dysfunction.  However, 
this examination report does not address whether the 
veteran's diabetes may have aggravated the severity of the 
veteran's hypertension or his erectile dysfunction.  In 
addition, the examination report does not address the 
question of whether the veteran's hypertension or erectile 
dysfunction may be aggravated by the veteran's stroke.

Because the veteran's presentation of these two service 
connection claims features theories of secondary service 
connection, and as the veteran's stroke has been more 
recently service-connected so as to pertinently change the 
service-connected disability picture relevant to the 
veteran's arguments, the Board believes that a new VA 
examination is necessary if appellate review of these claims 
is to proceed.

Further, the Board observes that a substantial volume of 
medical records have been added to the record subsequent to 
the most recent VA examination addressing these issues.  In 
May 2005, the veteran's medical records in the possession of 
the Social Security Administration were associated with the 
claims file.  These records were not available for review by 
the examiner who authored the October 2003 VA examination 
report.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain clarification from the veteran, 
or his representative, of his intentions 
regarding pursuing or withdrawing this 
appeal.  If he wishes to withdraw his 
appeal, he should do so as provided for in 
38 C.F.R. § 20.204.

2.  To the extent that the claims are not 
withdrawn by the veteran, the veteran 
should be scheduled for appropriate 
examination(s) to evaluate his 
hypertension and erectile dysfunction 
pathologies.  The claims file should be 
made available to the examiner(s) for 
review in connection with the 
examination(s).

         a)  The hypertension examiner 
should clearly report whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
chronic hypertension is proximately due to 
or caused by, or aggravated by, any 
service-connected disorder; in particular, 
the examiner should address whether there 
is aggravation due to diabetes or the 
residuals of stroke.

    b)  The erectile dysfunction examiner 
should clearly report whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
chronic erectile dysfunction is 
proximately due to or caused by, or 
aggravated by, any service-connected 
disorder; in particular, the examiner 
should address whether there is 
aggravation due to diabetes or the 
residuals of stroke.
    
3.  To the extent that the claims are not 
withdrawn by the veteran, the RO should 
review the veteran's claims of entitlement 
to service connection for hypertension and 
erectile dysfunction, to include as 
secondary to the service-connected 
diabetes mellitus and residuals of stroke.  
The RO should take into consideration any 
newly submitted evidence, including the 
report of the VA examination requested 
above.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



